Title: From John Adams to Jacob Bigelow, 28 January 1817
From: Adams, John
To: Bigelow, Jacob



Sir
Quincy Jan. 28 1817

Accept my Thanks for your Inaugural Oration. It would have been a great pleasure to me, to have heard it: but at my Age, all Such pleasures are forbidden me.
The Edinbourgh Reviewers have Said, that, “if the whole of American Litterature were annihilated with the exception perhaps of something of Franklin, the World would loose nothing of the Usefull or agreable.”!
These Gentlemen have merited a great Reputation: but they ought to beware. Their Honours and Glories and constant good fortune may make them giddy, as well as Napoleon.
Your inaugural discourse, Mr Bigelow, is a Sufficient Refutation of that peurile flight of those great Men. You may challenge the three Kingdoms to produce a Character, in the last hundred Years, more usefull to his Species, than the founder of your Professorship.
With the best Wishes for your Success, I am, Sir / your obliged Servant

John Adams